Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice of Allowance is to correct the error in the PTOL-37 NOA dated 07/14/21. The correct claims allowed are Claims 192 - 207. 
Acknowledge is made of applicant’s preliminary amendment dated 07/07/2021. Claims 1-191 have been cancelled. 
Claims 192 - 207 are pending.
Allowable Subject Matter
Claims 192 - 207 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 192 is the inclusion of the limitation 
“A system to prevent motion sickness to at least one passenger in a moving vehicle… 
A. said system comprising:	
   1. at least one liquid crystal film; 
   2. at least one power dimmer apparatus operative to provide AC current to said at least one liquid crystal film; 
   3. at least one sensor operative to sense the motion of said vehicle; and 
   4. at least one non-transitory computer-readable medium for producing a signal for activating and deactivating said at least one liquid crystal film in a certain frequency by means of said at least one power dimmer apparatus; wherein said activating and deactivating said at least one liquid crystal film is done in form of visual cues directly coordinated by motion sensory inputs provided by said at least one sensor…”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 192. Claims 193 - 198 are also allowed by virtue of dependency.

The primary reason for the allowance of the independent claim 199 is the inclusion of the limitation 
“A method for preventing motion sickness to at least one passenger in a moving vehicle… 
A. said method is provided useful by translating sensed motion of a vehicle into motion cues perceived by at least one passenger, and comprising the steps of:
   1. providing: 
i. at least one liquid crystal film; 
ii. at least one power dimmer apparatus operative to provide AC current to said at least one liquid crystal film; 
iii. at least one sensor operative to sense the motion of said vehicle; 
iv. at least one non-transitory computer-readable medium for producing a signal for activating and deactivating said at least one liquid crystal film in a certain frequency by means of said at least one power dimmer apparatus, said at least one non-transitory computer-readable medium comprising instructions thereon executed on a processor;…
     2. retrofitting/mounting/attaching/adhering/laminating/allocating said at least one liquid crystal film on the surface of said vehicle; 
    3. activating said non-transitory computer-readable medium to execute the following instructions while in motion: 
i. receiving motion sensory inputs from said at least one sensor; and 
ii. activating and deactivating said at least one liquid crystal film in the form of visual cues according to said motion sensory inputs…”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 199. Claims 200 - 198 are also allowed by virtue of dependency.
Cevette et al. US Pat. 8718796, Reschke et al. US Pat. 6932090, Yuter US 2010/0161177 are considered as the closest art but they are silent as of the specific limitations. 
Cevette et al. disclose techniques for simulating motion to a human subject, alleviating motion sickness, and directional cueing and more particularly, relates to manipulating nystagmus and the related vestibular system; Reschke et al. disclose a system to prevent motion sickness to at least one passenger in a moving vehicle (methods and apparatus are disclosed for treating motion sickness of a user in a passive activity such as riding in a car and providing sensory stimulation of interest); Yuter discloses at least one liquid crystal film, at least one power dimmer apparatus operative to provide AC current to said at least one liquid crystal film. Further, Yuter is not directed toward treatment of motion sickness, but rather reducing glare in a vehicle.
However they are silent as of at least one sensor operative to sense the motion of said vehicle, wherein said activating and deactivating said at least one liquid crystal film is done in form of visual cues directly coordinated by motion sensory inputs provided by said at least one sensor. The claimed invention would not have been obvious to one of ordinary skill in the art at the time the invention was made; and the references taken solely, or in combination, fail to provide the required limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871